197 P.3d 27 (2008)
224 Or. App. 94
INTERSTATE ROOFING, INC., Plaintiff-Respondent,
v.
SPRINGVILLE CORPORATION, fka Springville Associates, Inc., Defendant-Appellant, and
M&T Real Estate, Inc., Defendant.
C043118CV; A135686.
Court of Appeals of Oregon.
Decided June 25, 2008.
On Appellant's Motion for Reconsideration July 8, 2008.
Decided November 19, 2008.
James N. Westwood, Portland, and Stoel Rives LLP, and Jeffrey M. Batchelor and Markowitz, Herbold, Glade & Mehlhaf, P.C., for petition.
Before SCHUMAN, Presiding Judge, and BREWER, Chief Judge, and ROSENBLUM, Judge.
PER CURIAM.
In Interstate Roofing, Inc. v. Springville Corp., 220 Or.App. 671, 188 P.3d 359 (2008), we modified on reconsideration, but adhered to, our earlier opinion in Interstate Roofing, Inc. v. Springville Corp., 217 Or.App. 412, 177 P.3d 1 (2008). Springville Corporation now petitions for reconsideration of the modified opinion, noting that a parenthetical statement in the opening paragraph could be seen as inconsistent with the actual outcome of the case as reflected in the last sentence of the opinion: "Springville's negligence claim was not conclusively resolved until entry of the general judgment." 220 Or.App. at 680-81, 188 P.3d 359. To clarify, we now modify our modified opinion by deleting the following at 220 Or.App. at 673, 188 P.3d 359:
"(we should have granted the motion in its entirety rather than granting it in part and denying it in part)"
Motion to reconsider granted; opinion modified and adhered to as modified.